PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/205,503
Filing Date: 8 Jul 2016
Appellant(s): FoldedPak, Inc.



__________________
Andrew L. Jagenow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 06/22/2022 in response to the Final Office Action filed on 10/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to the Arguments Section B-1
Appellant states:
In the rejecting the claim 1, the Examiner alleged that Harding teaches, in relevant part, “obtaining a void factor, wherein the void factor is a percentage; and multiplying the void factor by the void volume to obtain a packing element volume requirement less than the void volume.” FOA, p.5.  This quoted language, However, is not the New Limitation of claims 1 or 19, as noted above.

In column 7 lines 36-42 of Harding, the operator of the packing system is disclosed to select a setting that has the packing system command “10% less dunnage material to be dispensed per given unit of measured top-fill void”.  The phrase “10% less” is equivalent to 90% of the total void volume, and 90% is equivalent to 0.9 which is a number less than 1.0.  The process of the operator selecting the packing system to command less dunnage material is interpreted as the process of the packing system obtaining a void factor.  When modifying Eckel in view of Harding and Gabrielson et al., the void factor is interpreted to be selected from a look-up table.  Therefore, Eckel modified by Gabrielson et al. and Harding disclose the method step of obtaining a void factor form a look-up table, wherein the void factor is a number less than 1.0, and the step of multiplying the void factor by the void volume to obtain a packing element volume requirement less than the void volume.
 Neither claim 1 nor 19 disclose how much less the packing element requirement is compared to the void volume.  Claims 1 and 19 only disclose that the packing element requirement is less than the void volume.  The disclosure of “due to the portion of the void volume that is smaller than the packing element dimension” indicates why the packing element requirement should be less than the void volume, but does not indicate how much less the packing element requirement needs to be.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. [MPEP 2144 IV].  In this case, both the claims and the combination of references disclose a packing system that is configured to determine the packing element requirement for a package, wherein said packing element requirement is less than the void volume of said package.  Therefore, the combination of references discloses the claimed feature.
Appellant states:
At, best, this citation to Harding describes only changing the amount of dunnage based on a desired density of the packing material.  It does not teach or suggest “obtaining a void factor form a look-up table based at least on in part on the filled ratio and the volume of the box, wherein the void factor is associated with a portion of the void volume that is smaller than the packing element size, and wherein the void factor is a number less than 1.0; and multiplying the void factor by the void volume to obtain a packing element volume requirement less than the void volume due to the portion of the void volume that is smaller than the packing element size,” as required by the claims.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Harding is not relied upon for the teaching of using a look-up table or the process of determining the size of the packing element.  Harding is relied upon for the teaching of obtaining a void factor, i.e. the percentage of less dunnage material, and multiplying the void factor by the void volume to obtain a packing element volume requirement.
Eckel is relied upon for the teaching of determining the void volume based at least in part on the volume of the box and the content in the box.
Corradi is relied upon for the teaching of identifying size and shape of a packing element, and calculating the packing element requirement based on the void volume and the packing element size and shape.
Gabrielson et al. is relied upon for the teaching of using a look-up table to determine the amount of dunnage material to dispense.
When modifying Eckel in view of Corrandi, Gabrielson et al., and Harding, the method of packing a box with a packing system is interpreted to comprise the steps of: obtaining a void factor form a look-up table based at least on in part on the filled ratio and the volume of the box, wherein the void factor is associated with a portion of the void volume that is smaller than the packing element size, and wherein the void factor is a number less than 1.0; and multiplying the void factor by the void volume to obtain a packing element volume requirement less than the void volume.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. [MPEP 2144 IV].  In this case, both the claims and the combination of references disclose a packing system that is configured to determine the packing element requirement for a package, wherein said packing element requirement is less than the void volume of said package.  Therefore, Eckel modified by Corrandi, Gabrielson et al., and Harding do disclose the claimed features.

Response to the Arguments Section B-2
Appellant states:
Thus, Eckel does not teach or suggest “multiplying the void factor by the void volume to obtain the packing element volume requirement less than the void volume due to the portion of the void volume that is smaller than the packing element size,” as claimed.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Eckel is not relied upon for the teaching of multiplying the void factor by the void volume to obtain the packing element volume requirement less than the void volume.  Eckel is relied upon for the teaching of determining the void volume based at least in part on the volume of the box and the content in the box.
Harding is relied upon for the teaching of obtaining a void factor, i.e. the percentage less of dunnage material, and multiplying the void factor by the void volume to obtain a packing element volume requirement.
When modifying Eckel in view of Corrandi, Gabrielson et al., and Harding, the method of packing a box with a packing system is interpreted to comprise the steps of: obtaining a void factor form a look-up table based at least on in part on the filled ratio and the volume of the box, wherein the void factor is associated with a portion of the void volume that is smaller than the packing element size, and wherein the void factor is a number less than 1.0; and multiplying the void factor by the void volume to obtain a packing element volume requirement less than the void volume.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. [MPEP 2144 IV].  In this case, both the claims and the combination of references disclose a packing system that is configured to determine the packing element requirement for a package, wherein said packing element requirement is less than the void volume of said package.  Therefore, Eckel modified by Corrandi, Gabrielson et al., and Harding do disclose the claimed features.
Appellant states:
Thus, Corrandi does not teach or suggest “multiplying the void factor by the void volume to obtain the packing element volume requirement less than the void volume due to the portion of the void volume that is smaller than the packing element size,” as claimed.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Corrandi is not relied upon for the teaching of multiplying the void factor by the void volume to obtain the packing element volume requirement less than the void volume.  Corradi is relied upon for the teaching of identifying size and shape of a packing element, and calculating the packing element requirement based on the void volume and the packing element size and shape.
Harding is relied upon for the teaching of obtaining a void factor, i.e. the percentage less of dunnage material, and multiplying the void factor by the void volume to obtain a packing element volume requirement.
When modifying Eckel in view of Corrandi, Gabrielson et al., and Harding, the method of packing a box with a packing system is interpreted to comprise the steps of: obtaining a void factor form a look-up table based at least on in part on the filled ratio and the volume of the box, wherein the void factor is associated with a portion of the void volume that is smaller than the packing element size, and wherein the void factor is a number less than 1.0; and multiplying the void factor by the void volume to obtain a packing element volume requirement less than the void volume.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. [MPEP 2144 IV].  In this case, both the claims and the combination of references disclose a packing system that is configured to determine the packing element requirement for a package, wherein said packing element requirement is less than the void volume of said package.  Therefore, Eckel modified by Corrandi, Gabrielson et al., and Harding do disclose the claimed features.
Appellant states:
Gabrielson does not appear to teach or suggest, then, “multiplying the void factor by the void volume to obtain the packing element volume requirement less than the void volume due to the portion of the void volume that is smaller than the packing element size,” as claimed.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Gabrielson et al. is not relied upon for the teaching of multiplying the void factor by the void volume to obtain the packing element volume requirement less than the void volume.  Gabrielson et al. is relied upon for the teaching of using a look-up table to determine the amount of dunnage material to dispense.
When modifying Eckel in view of Corrandi, Gabrielson et al., and Harding, the method of packing a box with a packing system is interpreted to comprise the steps of: obtaining a void factor form a look-up table based at least on in part on the filled ratio and the volume of the box, wherein the void factor is associated with a portion of the void volume that is smaller than the packing element size, and wherein the void factor is a number less than 1.0; and multiplying the void factor by the void volume to obtain a packing element volume requirement less than the void volume.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. [MPEP 2144 IV].  In this case, both the claims and the combination of references disclose a packing system that is configured to determine the packing element requirement for a package, wherein said packing element requirement is less than the void volume of said package.  Therefore, Eckel modified by Corrandi, Gabrielson et al., and Harding do disclose the claimed features.
Appellant states:
While adjustment of the density of the dunnage used in the container due to weight of the object in the container and operator selections is described, Harding does not teach or suggest “multiplying the void factor by the void volume to obtain the packing element volume requirement less than the void volume due to the portion of the void volume that is smaller than the packing element size.”

In column 7 lines 36-42 of Harding, the operator of the packing system is disclosed to select a setting that has the packing system command “10% less dunnage material to be dispensed per given unit of measured top-fill void”.  The phrase “10% less” is equivalent to 90% of the total void volume, and 90% is equivalent to 0.9 which is a number less than 1.0.  The process of the operator to select the packing system to command less dunnage material is interpreted as the process of the packing system obtaining a void factor.  When modifying Eckel in view of Harding and Gabrielson et al., the void factor is interpreted to be selected from a look-up table.  Therefore, Eckel modified by Gabrielson et al. and Harding disclose the method step of obtaining a void factor form a look-up table, wherein the void factor is a number less than 1.0, and the step of multiplying the void factor by the void volume to obtain a packing element volume requirement less than the void volume.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. [MPEP 2144 IV].  In this case, both the claims and the combination of references disclose a packing system that is configured to determine the packing element requirement for a package, wherein said packing element requirement is less than the void volume of said package.  Therefore, the combination of references discloses the claimed feature.

Response to the Arguments Section C
Appellant states:
Appellant asserts that the rejection of these claims is also legally and factually erroneous for the same reasons as set forth above regarding claim 1 (or 19), and request reversal of the rejection of these claims as well.

Eckel discloses a method comprising the step of determining the void volume based at least in part on the volume of the box and the content in the box.
Corradi discloses a method comprising the step of identifying size and shape of a packing element, and the step of calculating the packing element requirement based on the void volume and the packing element size and shape.
Gabrielson et al. disclose the use a look-up table to determine the amount of dunnage material to dispense.
Harding discloses a method comprising the step of obtaining a void factor, i.e. the percentage less of dunnage material, and the step of multiplying the void factor by the void volume to obtain a packing element volume requirement.
When modifying Eckel in view of Corrandi, Gabrielson et al., and Harding, the method comprises all the same steps as claimed in claims 1.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. [MPEP 2144 IV].  In this case, both the claims and the combination of references disclose a packing system that is configured to determine the packing element requirement for a package, wherein said packing element requirement is less than the void volume of said package.  Therefore, Eckel modified by Corrandi, Gabrielson et al., and Harding do disclose the claimed features.
Since Eckel modified by Corrandi, Gabrielson et al., and Harding disclose the claimed features of claims 1 and 19, claims 3-6, 9-10, and 20 are not considered to be patentably distinct for the same reason as set forth regarding claims 1 and 19.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 30, 2022

Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

/GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700            
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.